Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3 – 16, 21 - 25 allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given in an interview with James Walters (Reg. No. 61,523) on 5/5/2021 and email received 5/10/2021. 

	The application has been amended as follows:

Claim 1
1. 	A method of configuring a first media presentation device for presenting media content, the method comprising:
	detecting, by a client device, the first media presentation device on a wireless network;
a maximum data rate supported by a second media presentation device paired with media presentation device; and
	automatically setting a data rate parameter of the first media presentation device to the maximum data rate supported by the second media presentation device when the maximum data rate is less than a second maximum data rate supported by the first media presentation device, the first media presentation device providing the media content to the second media presentation device in accordance with the data rate parameter of the first media presentation device 

Claim 2
2. 	(Canceled)

Claim 3
3. 	The method of claim 1, wherein:
	the first media presentation device comprises a set-top box;
	the second media presentation device comprises a television; and
	
	es[[ing]] the set-top box to store the media content with a video quality that does not exceed [[the]] a supported video resolution of the television.

Claim 4
4. 	The method of claim 1, wherein:
	the first media presentation device comprises a set-top box;
	the second media presentation device comprises a router communicatively coupled to the set-top box; and
	
	es[[ing]] the set-top box to placeshift the media content with the maximum data rate supported by the router.

Claim 5
5. 	The method of claim 1, further comprising:
	detecting, by the client device, the second media presentation device on the wireless network;
	obtaining, by the client device, identifying information from the second media presentation device via the wireless network; and
	receiving, by the client device from a remote device, the maximum data rate 

Claim 6
6. 	The method of claim 1, further comprising
media presentation device and the second media presentation device; and
	automatically identifying, by the client device, the first media presentation device and the second media presentation device are paired to interoperate with one another using one or more logic rules prior to automatically configuring the first media presentation device for operation with the second media presentation device.

Claim 7
7. 	The method of claim 6, further comprising:
	obtaining, at the client device, first device type information associated with the first media presentation device; and
	obtaining, at the client device, second device type information associated with the second media presentation device, wherein automatically identifying the first media presentation device and the second media presentation device are paired comprises automatically determining the second media presentation device is coupled to the first media presentation device based on the first device type information and the second device type information.

Claim 8
8. 	The method of claim 1, wherein:
	the first media presentation device comprises a streaming media device;
	the second media presentation device comprises a router; and
	
setting the data rate parameter of the first media presentation device 
		determining a video resolution supported by the maximum data rate available from the router; and
		automatically changing, via the wireless network, a video quality setting at the streaming media device from a default setting to the video resolution so that the streaming media device does not attempt to stream the media content with resolutions higher than the video resolution supported by the maximum data rate available from the router. 

Claim 9
9. 	The method of claim 1, wherein:
	the first media presentation device comprises a streaming media device;
	the second media presentation device comprises a television; and
	
	es[[ing]] the streaming media device to transcode the media content into the file format supported by the television.

Claim 10
10. 	The method of claim 1, further comprising identifying, by the client device, second performance characteristics associated with a third device coupled to the first media presentation device, wherein:
	the first media presentation device comprises a streaming media device;
	the second media presentation device comprises a router; and

	
	the second performance characteristics include a video resolution supported by the television; and
	automatically setting the data rate parameter of the first media presentation device 
		determining a second video resolution supported by the maximum data rate available from the router; and
		automatically changing, via the wireless network, a video quality setting at the streaming media device from a default setting to a lesser of the video resolution supported by the television and the second video resolution supported by the maximum data rate available from the router.

Claim 12
12. 	The method of claim 1, wherein:
	the first media presentation device comprises a set-top box;
	the second media presentation device comprises a satellite receiver; and
	
	es[[ing]] the set-top box and the satellite receiver for a lesser of respective highest video qualities supported by the set-top box and the satellite receiver.


Claim 13
13. 	A non-transitory computer-readable medium having instructions stored thereon that are executable by a processing system of [[the]] a client device to: 
	detect a first media presentation device on a wireless network;
	identify a maximum data rate supported by a second media presentation device paired with the first media presentation device; and
	automatically set, via the wireless network, a data rate parameter of the first media presentation device to the maximum data rate supported by the second media presentation device when the maximum data rate is less than a second maximum data rate supported by the first media presentation device, wherein the first media presentation device is configured to provide the media content to the second media presentation device in accordance with the data rate parameter of the first media presentation device.

Claim 14
14. 	A system comprising:
	a first media presentation device coupled to a wireless network;
	a second media presentation device paired with the first media presentation device; and
	a client device coupled to the wireless network to detect the first media presentation device on the wireless network, identify a maximum data rate supported by the second media presentation device, and automatically set, via the wireless network, a data rate parameter of the first media presentation device to the maximum data rate supported by the second media presentation device when the maximum data rate is less than a second maximum data rate supported by the first media presentation device, wherein the first media presentation device is configured to provide the media content to the second media presentation device in accordance with the data rate parameter of the first media presentation device

Claim 15
15. 	The system of claim 14, wherein:
	the first media presentation device comprises a media device;
	the second media presentation device comprises a television; and
	
	the client device automatically configures the media device to provide media content to the television with a video quality that is less than or equal to [[the]] a highest video resolution supported by the television.

Claims 17 - 20
17-20. 	(Canceled)

Claim 21
21. (New)	The non-transitory computer-readable medium of claim 13, wherein the first media presentation device comprises a set-top box and the second media presentation device comprises a television.


Claim 22
22. (New)	The non-transitory computer-readable medium of claim 13, wherein the first media presentation device comprises a set-top box and the second media presentation device comprises a router communicatively coupled to the set-top box.

Claim 23
23. (New)	The non-transitory computer-readable medium of claim 13, wherein the first media presentation device comprises a streaming media device and the second media presentation device comprises a router.

Claim 24
24. (New)	The non-transitory computer-readable medium of claim 13, wherein the first media presentation device comprises a streaming media device and the second media presentation device comprises a television.

Claim 25
25. (New)	The non-transitory computer-readable medium of claim 13, wherein the first media presentation device comprises a set-top box and the second media presentation device comprises a satellite receiver.






Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose, suggest, or teach claims 1, 13 and 14, in particular, automatically setting, by the client device via the wireless network, a data rate parameter of the first media presentation device to a maximum data rate supported by the second media presentation device when the maximum data rate is less than a second maximum data rate supported by the first media presentation device, the first media presentation device providing the media content to the second media presentation device in accordance with the data rate parameter of the first media presentation device, in combination with other elements recited in the claims.
As to the closest prior art of record, Tsern (2010/0060549) shows a handheld device 100 auto-detects configuration information about a secondary device 104a 304 with second display 116 over the wireless interface 102. The configuration includes the type, form factory and properties of the secondary device 104a 304 and the type of network data link accessible through the secondary device and includes information (e.g. properties) regarding any input device 310 (i.e. camera) separately connected and available on the secondary device 104a 304 (Fig. 1 ‘100’, ‘102’, ‘104a’, ‘116’, Fig. 3 ‘304’, ‘310a’, [0031], [0037], [0058]).  
However, Tsern fails to discuss the combination of elements as claimed and arranged by the applicant. Thus the prior art of record fails to reasonable discuss or suggest the combination of features as claimed and arranged as presented.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J HOULIHAN whose telephone number is (571)272-8407.  The examiner can normally be reached on Mon, Tues, Thursday 7am - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/S.J.H/Examiner, Art Unit 2451                             


/Chris Parry/             Supervisory Patent Examiner, Art Unit 2451